Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 1 of 8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENN SYLVANIA

UNITED STATES OF AMERICA,
Plaintiff,
v.

THE POINTE APARTMENTS
OWNER, LP; THE POINTE
APARTMENTS GP, LLC, d/b/a THE
POINTE AT WEST CHESTER;
LINCOLN APARTMENT
MANAGEMENT, LP; and LINCOLN
BP MANAGEMENT, INC.,

d/b/a LINCOLN PROPERTY
COMPANY

Defendants.

Nae Nee Nee Nae! Sut” Se Ne Sena” Sonat” Soa” St! Sa” Sse Ste!” Net! Sas Nl Net

 

COMPLAINT
The United States alleges as follows:
1. This is a civil action brought by the United States to enforce the Fair Housing Act,

Title VII of the Civil Rights Act of 1968, as amended (“the Fair Housing Act”), 42 U.S.C. §
3601 et seq. This action is brought under 42 U.S.C. § 3612(0) on behalf of Complainant Shari
Watkins.
JURISDICTION AND VENUE
2. This court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
1345, and 42 U.S.C. §§ 3612(0).
a Venue is proper under 28 U.S.C. § 1391(b) because the actions or omissions

giving rise to the United States’ claims occurred in the Eastern District of Pennsylvania.
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 2 of 8

PARTIES AND PROPERTY

4, The Pointe at West Chester (“The Pointe”) is a 230-unit apartment complex
located at 890 South Matlack Street, West Chester, Pennsylvania, 19382, in the Eastern District
of Pennsylvania. The apartments at The Pointe and the associated common use areas are
“dwellings” within the meaning of the Fair Housing Act, 42 U.S.C. § 3602(b).

5. Defendant The Pointe Apartments Owner, LP, is a Delaware Limited Partnership
established in 2003. The Pointe Apartments Owner, LP owned The Pointe from October 17,
2013, to October 31, 2017. Defendant The Pointe Apartments GP, LLC, doing business as The
Pointe at West Chester, is a Delaware Limited Liability Company established in 2003. The
Pointe Apartments GP, LLC operated as the general partner of Defendant The Pointe Apartments
Owner, LP (collectively with Defendant The Pointe Apartments Owner, LP, “Pointe
Defendants”).

6. Defendant Lincoln Apartment Management, LP is a Delaware Limited
Partnership established in 2001. Defendant Lincoln BP Management, Inc., doing business as
“Lincoln Property Company,” is a Texas corporation established in 2001. Lincoln BP
Management, Inc. is the sole general partner of Lincoln Apartment Management, LP,
(collectively with Lincoln Apartment Management LP, “Lincoln Defendants”). The Lincoln
Defendants manage a number of residential real estate properties throughout the United States.

7. The Lincoln Defendants contracted with the Pointe Defendants to manage The
Pointe from approximately October 2013 to approximately October 2017. During that time
period, the Lincoln Defendants were responsible for the overall management and operation of
The Pointe, including establishing rules and policies regarding tenant conduct.

8. Ms. Watkins and her family lived at The Pointe from May 12, 2012, until
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 3 of 8

November 16, 2014. Ms. Watkins and her children are “aggrieved persons” as defined in 42
U.S.C. § 3602().

.. For purposes of this Complaint, the “relevant time period” is the time period in
which Ms. Watkins’ family lived at The Pointe while Defendants owned and/or operated The
Pointe — approximately October 16, 2013, to approximately November 16, 2014.

FACTUAL ALLEGATIONS

10. Complainant Shari Watkins is the mother of Quinton Watkins, 21 years of age,
and S.W., 17 years of age. During the relevant time period, Ms. Watkins and her children were
tenants of The Pointe.

11. During the relevant time period, Quinton Watkins was 15-16 years of age and
S.W. was 11-12 years of age.

12. Ms. Watkins and her then-minor children moved into The Pointe in May 2012,
shortly after it opened.

13: The Pointe contained several amenity spaces provided for the benefit of its
residents, including, but not limited to, a community room, which contained a billiards table, dart
board, shuffleboard, video game consoles, and other recreational activities, sofas, tables and
chairs, and a small kitchen area, and a media center with a large screen with surround sound for
viewing movies and videos (collectively, the “Amenities”). The Pointe also had a playground
geared toward young children.

14. During the relevant time period, Defendants implemented and enforced restrictive
policies directed at children and families with children. These policies prohibited children under
16 or 17 years of age from using the Amenities — other than the playground that was intended for

very young children — without adult supervision. These policies were communicated via posted
Case 2:20-cv-02275 Document 1. Filed 05/14/20 Page 4 of 8

signs at the entrances to the Amenities, and incorporated into tenant leases. Failure to obey the
policies constituted a lease violation, which could result in termination of the lease and eviction.

15. While landlords may, in some circumstances, impose rules and policies governing
use of amenities that are narrowly tailored to further a legitimate nondiscriminatory purpose,
such as to address reasonable health and safety concerns, Defendants’ restrictive policies
directed at children were not.

16. For example, during the relevant time period, there was a sign posted at the
entrance to the Community Room which stated: “Children under age 16 must be accompanied by
an adult,” and a sign posted at the entrance to the Media Center which stated: “Children 16 years
of age or under must be accompanied by an adult when using the Media Center.”

17. During the relevant time period, Ms. Watkins’ residency at The Pointe was
governed by the terms of an Apartment Lease Contract between her and Defendant The Pointe
Apartments Owner, LP (“lease”). Paragraph 19 of the lease, entitled “Community Policies or
Rules,” stated: “You and all guests and occupants must comply with any written apartment rules
and community policies... Our rules are considered part of this Lease Contract.”

18. Ms. Watkins’ lease also included a “Community Policies, Rules and Regulations
Addendum,” which stated that “permission for use of all common areas, Resident amenities, and
recreational facilities . . . is conditioned upon Resident’s adherence to the terms of the Lease, this
Addendum, and the Community rules and regulations (‘Rules’) in effect at any given time ....”

19. During the relevant time period, the Amenities at The Pointe were available to all
adult residents, but were not available to Ms. Watkins’ children without adult supervision. Ms.
Watkins was a single mother, who often had to work late and on weekends. Her children would

have liked to have used the various Amenities. Ms. Watkins also would have liked her children
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 5of8

to be able to use the Amenities while she was at work.

20. Because of Defendants’ policies prohibiting children from using the Amenities
without supervision, Ms. Watkins’ children were rarely able to take advantage of the Amenities
during the relevant time period.

21. For example, Ms. Watkins’ children could not go to the media room to watch a
DVD, or go to the community room to play video games unless supervised by an adult.

Ze If they had not been restricted from using the Amenities without adult
supervision, Ms. Watkins would have allowed her children to visit the areas without adult
supervision. She felt that her children were sufficiently responsible and did not feel there was
any particular reason to be concerned about their safety if they used the Amenities without adult
supervision.

23. Because Quinton and $.W. were not allowed to use the Amenities without adult
supervision, they spent long periods of time confined to their apartment while Ms. Watkins was
at work. These conditions severely restricted the family’s enjoyment of The Pointe.

HUD COMPLAINT AND CHARGE OF DISCRIMINATION

24. On May 26, 2015, Ms. Watkins timely filed a housing discrimination complaint
with HUD on behalf of herself and her minor children, pursuant to the Fair Housing Act, 42
U.S.C. § 3610(a), alleging that Defendants discriminated against her and her minor children on
the basis of familial status in violation of Section 804(b) of the Fair Housing Act, as amended, 42
U.S.C. §§ 3601-19.

25. Pursuant to 42 U.S.C. § 3610(a) and (b), the Secretary of HUD conducted and
completed an investigation of the complaint, attempted conciliation without success, and

prepared a final investigative report. Based on the information gathered in the investigation, the
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 6 of 8

Secretary determined, pursuant to 42 U.S.C. § 3610(g)(1), that reasonable cause existed to
believe that illegal discriminatory housing practices had occurred, including violations of 42
U.S.C. 8§ 3604(b) and (c). Therefore, on or about July 19, 2018, the Secretary issued a Charge
of Discrimination, pursuant to 42 U.S.C. § 3610(g)(2)(A), charging the Defendants with
engaging in discriminatory practices on the basis of familial status in violation of the Fair
Housing Act, specifically 42 U.S.C. §§ 3604(b) and (c).

26. On August 5, 2018, Ms. Watkins elected to have the claims asserted in HUD’s
Charge of Discrimination resolved in a civil action, pursuant to 42 U.S.C. § 3612(a).

27. On August 5, 2018, the Administrative Law Judge presiding over the
administrative proceeding issued a Notice of Election to Proceed in United States District Court
and terminated the administrative proceeding.

28. Following this Notice of Election, the Secretary of HUD authorized the Attorney
General to commence a civil action, pursuant to 42 U.S.C. § 3612(0).

29. The United States and Defendants have executed a series of agreements extending
the applicable statute of limitations deadline for filing any cause of action under the Fair Housing
Act.

CLAIM FOR RELIEF

30. The United States re-alleges and incorporates by reference the allegations set
forth in Paragraphs 1-29.
31. By their conduct described above, the Defendants have:
a. Discriminated in the terms, conditions, or privileges of sale or rental of a
dwelling because of familial status, in violation of 42 U.S.C. § 3604(b); and
b. Made, printed, published, or caused to be made, printed, or published

statements with respect to the rental of a dwelling that indicated a preference,
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 7 of8

limitation, or discrimination based on familial Status, or an intention to make
any such preference, limitation, or discrimination, in violation of 42 U.S.C. §
3604(c):;
32. | Ms. Watkins and her children have suffered damages as a result of Defendants’
conduct.
33. The Defendants’ conduct was intentional, willful, and taken in disregard for the
rights of others.
PRAYER FOR RELIEF
WHEREFORE, the United States prays that the Court enter an order that:
1. Declares that Defendants’ discriminatory policies and practices, as alleged
above, violate the Fair Housing Act, 42 U.S.C. § 3601 et seq.;
2. Enjoins Defendants, their representatives, agents, employees, successors, and
all others in active concert or participation with any of them from:
(a) Discriminating against any person on the basis of familial status in
violation of the Fair Housing Act in any aspect of the rental of a
dwelling;
(b) Failing or refusing to take such affirmative steps as may be
necessary to restore, as nearly as practicable, the victims of the
Defendants’ unlawful practices to the position they would have
been in but for the discriminatory conduct; and
(c) Failing or refusing to take such affirmative steps as may be

necessary to prevent the recurrence of any discriminatory conduct
Case 2:20-cv-02275 Document1 Filed 05/14/20 Page 8 of 8

in the future and to eliminate, to the extent practicable, the effects

of the Defendants’ unlawful practices; and

3. Awards such monetary damages, pursuant to 42 U.S.C. §§ 3612(0)(3), and

3613(c)(1), as would fully compensate Complainant.

The United States further prays for such additional relief as the interests of justice may

require.

Dated: May 13, 2020

Respectfully submitted,

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

Ws Pooyw
SAMEENA SHINA MAJEED
Chief
CATHERINE BENDOR
Deputy Chief
PATRICIA O’BEIRNE
Trial Attorney
Housing and Civil Enforcement Section
Civil Rights Division
U.S. Department of Justice
4 Constitution Square
150 M Street NE — Room 8.111
Washington, DC 20530
Phone: 202-307-6264
Fax: 202-514-1116
E-mail: patricia.o’ beirne@usdoj.gov
JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor oe the filing and service of
rm, approved by the Judicial Conference of the
eet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS F ORM.)

provided by local rules of court. This fo
purpose of initiating the civil docket shi

Case 2:20-cv-02275 Document 1-1 Filed 05/14/20 Page 1 of 2
CIVIL COVER SHEET

Ladd BlAINA UA Srica

(b) County of Residence of First Listed Plaintiff Philadelphia _

(EXCEPT IN U.S. PLAINTIFF CASES)

Pdtic iACoBaE Kare Name, Address, and Telephone Number)
U.S. Dept of Justice, 4 Constitution Square

150 M. Street NE, Room 8.111, Washington, DC 20002, 202-307-6264

[ | pleadings or other papers as required b law, except as
nited States in September 1974, is required for the Tee of the Clerk of Court for the

TRERENDAMEMents Owner, LP (Defts Cont'd on next pg)

CT Corporation/Two Commerce Square/2001 Market Street/5th Floor
Philadelphia, PA 19103

County of Residence of First Listed Defendant Philadelphia County
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

ERYABRtH CG RSIYolene Sproviero,

Gordon Rees Scully Mansukhani, 18 Columbia Turnpike, Suite 220
Florham Park, NJ 07932, 973-549-2506

NOTE:

 

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only)

Ki

U.S. Government
Plaintiff

2 U.S. Government

Defendant

O 3. Federal Question

(U.S. Government Not a Party)

4 Diversity

(Indicate Citizenship of Parties in Item IID)

 

HI.

CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PIF DEF
Citizen of This State O 1 © 1 Incorporated or Principal Place O4 44
of Business In This State
Citizen of Another State 2 © 2 Incorporated and Principal Place go5 5
of Business In Another State
Citizen or Subject of a O3 © 3° Foreign Nation O6 76

Foreign Country

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 

 

 

 

. Click here for: Nature of Suit Code Descri options.

I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
(1 110 Insurance PERSONAL INJURY PERSONAL INJURY [| 625 Drug Related Seizure CI 422 Appeal 28 USC 158 0 375 False Claims Act

120 Marine (1) 310 Airplane 0 365 Personal Injury -

of Property 21 USC 881 | 423 Withdrawal 7 376 Qui Tam (31 USC

 

 

 

 

 

O 130 Miller Act C315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
(1 140 Negotiable Instrument Liability (1 367 Health Care/ O 400 State Reapportionment
C150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CF 820 Copyrights C1 430 Banks and Banking
O 151 Medicare Act C1 330 Federal Employers’ Product Liability 830 Patent C1 450 Commerce
C1 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 1) 835 Patent - Abbreviated © 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability (7 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle 1 370 Other Fraud 0 710 Fair Labor Standards C7 861 HIA (1395ff) 1 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) (1 850 Securities/Commodities/
[1 190 Other Contract Product Liability 380 Other Personal OF 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations [7 864 SSID Title XVI CF 890 Other Statutory Actions
196 Franchise Injury OG 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) O 891 Agricultural Acts
1 362 Personal Injury - Product Liability C751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act : (1 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0] 790 Other Labor Litigation FEDERAL TAX SUITS Act

 

© 210 Land Condemnation

1 220 Foreclosure

CF 230 Rent Lease & Ejectment
O 240 Torts to Land

(7 245 Tort Product Liability
( 290 All Other Real Property

G 440 Other Civil Rights

C1 441 Voting

O71 442 Employment

(XK 443 Housing/
Accommodations

(1 445 Amer. w/Disabilities -
Employment

OF 446 Amer. w/Disabilities -
Other

(1 448 Education

 

Habeas Corpus:
CO 463 Alien Detainee
1 510 Motions to Vacate
Sentence
(1 530 General

 

(1 791 Employee Retirement CI 870 Taxes (US. Plaintiff C896 Arbitration

 

CI 535 Death Penalty

Income Security Act or Defendant) (J 899 Administrative Procedure
C1 871 IRS—Third Party Act/Review or Appeal of
26 USC 7609 Agency Decision
950 Constitutionality of
IMMIGRATION State Statutes

 

Other:
1 540 Mandamus & Other
O 550 Civil Rights
O1 555 Prison Condition
(1 560 Civil Detainee -
Conditions of

 

Confinement

G1 462 Naturalization Application
C1 465 Other Immigration
Actions

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only}

{1 Original (42 Removed from O 3 Remanded from (1 4 Reinstatedor © 5 Transferredfrom O 6 Multidistrict 18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Fair Housing Act, Title Vill of Civil Rights Act of 1968, 42 U.S.C. 3601
Brief description of cause: . ; 7
Defts were engaging in discriminatory practices on basis of familial status

(] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes (No
VIII. RELATED CASE(S) oo
IF ANY See insmucnens)s GR DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF “x0 ~
May 13, 2020 Patricia O'Beirne ( rp VM.
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:20-cv-02275 Document 1-1 Filed 05/14/20 Page 2 of 2

U.S. v. The Pointe Apartment Owners, LP
Additional defendants:

The Pointe. Apartments GP, LLC
d/b/a The Pointe at West Chester
Corporation Trust Company
Corporation Trust Center

1209 Orange St.

Wilmington, DE 19801

Lincoln Apartment Management, LP
P.O. Box 1920
Dallas, TX 75221-1920

Lincoln BP Management, Inc.
d/b/a Lincoln Property Company
P.O. Box 1920

Dallas, TX 75221-1920
Case 2:20-cv-02275 Document 1-2 Filed 05/14/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

UNITED STATES OF AMERICA
Plaintiff,

Vv.

THE POINTE APARTMENTS OWNER,
LP; THE POINTE APARTMENTS GP,
LLC, d/b/a THE POINTE AT WEST
CHESTER; LINCOLN APARTMENT
MANAGEMENT, LP; and LINCOLN
BP MANAGEMENT, INC., d/b/a
LINCOLN PROPERTY COMPANY,
Defendants.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and
serve on the plaintiff and all other parties, a Case Management Track Designation Form specifying
the track to which that defendant believes the case should be assigned. .

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.

(J

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks. (X)
05/13/2020 “fo “Preernng Plaintiff United States of America
Date Patricia O’Beirne, Attorney-at-law Attorney for

202-307-6264 202-514-1116 patricia.obeirne@usdoj.gov
Case 2:20-cv-02275 Document 1-2 Filed 05/14/20 Page 2 of 3

Telephone F .
(Civ. 660) 10/02 ax Number E-Mail Address
Case 2:20-cv-02275 Document1-2 Filed 05/14/20 Page 3 of 3

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment b
y the clerk of court to tracks (a through
the plaintiff shall submit to the clerk of court and serve with the complaint on all deferntints a case

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any
case pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent
than those of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate
judges of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was
prepared in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This
term is intended to include cases that present unusual problems and require extraordinary treatment.
See §0.1 of the first manual. Cases may require special or intense management by the court due to one or
more of the following factors: (1) large number of parties; (2) large number of claims or defenses; (3)
complex factual issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6)
extensive discovery; (7) exceptionally long time needed to prepare for disposition; (8) decision needed
within an exceptionally short time; and (9) need to decide preliminary issues before final disposition. It
may include two or more related cases. Complex litigation typically includes such cases as antitrust cases;
cases involving a large number of parties or an unincorporated association of large membership; cases
involving requests for injunctive relief affecting the operation of large business entities; patent cases;
copyright and trademark cases; common disaster cases such as those arising from aircraft crashes or
marine disasters; actions brought by individual stockholders; stockholder's derivative and stockholder's
representative actions; class actions or potential class actions; and other civil (and criminal) cases
involving unusual multiplicity or complexity of factual issues. See §0.22 of the first Manual for Complex
Litigation and Manual for Complex Litigation Second, Chapter 33.
Case 2:20-cv-02275 Document 1-3 Filed 05/14/20 Page 1of1
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 4 Constitution Square, 150 M St NE, Washington, DC 20002
Address of Defendant. C1! Corp., Two Commerce Sq., 2001 Market St., 5th Floor, Philadelphia, PA 19103

 

 

 

Place of Accident, Incident or Transaction: West Chester 3 PA
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ ] No| 7]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above. — q— .
DATE: 5/1 3/2020 | \ See wl

 
 

 

 

 

 

 

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)
CIVIL: (Place a V in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
2. FELA 2. Airplane Personal Injury
3. Jones Act-Personal Injury 3. Assault, Defamation
4. Antitrust 4. Marine Personal Injury
5. Patent 5. Motor Vehicle Personal Injury
6. Labor-Management Relations 6. Other Personal Injury (Please specify):
7. Civil Rights 7. Products Liability
8. Habeas Corpus 8. Products Liability — Asbestos
9. Securities Act(s) Cases 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify): Fair Housing Act, Title Vill - 42 USC 3601_
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
+ ‘ 5

I Patrici a O Beirne counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

ATE: 5 \ (32020 ‘fe 2 Pyeng

. Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
